Citation Nr: 0607961	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-23 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a prior claim for Department of Veterans Affairs benefits 
previously denied based on the character of the appellant's 
discharge.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The appellant served on active duty from July 1967 to January 
1972.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (the RO).  An unappealed 
November 1974 administrative decision determined that the 
appellant's character of discharge constituted a bar to the 
payment of VA benefits.  In July 2000, VA again denied a 
claim for benefits based on the character of the appellant's 
discharge, and the appellant did not timely appeal.  The 
appellant attempted to reopen a claim for VA benefits in 
March 2003, which was denied in April 2003.  He timely 
appealed.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

According to a January 2006 VA Form 9, Appeal To Board Of 
Veterans' Appeals, the appellant desires a personal hearing 
before the Board sitting at the RO.  

Based on the above, this case is being remanded for the 
following action:

The RO should place the appellant's name 
on the docket for a hearing before the 
Board at the RO, according to the date of 
his request for such a hearing.


No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

 
 
 
 


